Motion, insofar as it seeks leave to appeal with respect to Bill Hayes, Ltd., dismissed upon the ground that as to that party the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal with respect to William J. Hayes from that portion of the Appellate Division order which affirmed that portion of Supreme Court’s order denying plaintiff’s motion to amend her complaint, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal with respect to William J. Hayes otherwise denied.